Title: To James Madison from Benjamin Homans, 10 August 1801
From: Homans, Benjamin
To: Madison, James


Sir
Bordeaux 10th August 1801.
I take the Liberty to address you as a republican Citizen of the United States, and I have too much Confidence in your Character Virtues & patriotism, to hesitate in expressing my sentiments on a Subject which I presume to be worthy your attention. I write also to the President, Mr Munroe, & to Doctor Eustis the worthy Representative of my native District.
I am sensible that the established etiquette has been to address the President only through your Department, in deviating therefrom, I hope to be excused in my motives to Serve an honest Man, whose misfortune is, not to be Sufficiently known to be duely esteemed. Under the former Administration it might have been called Arrogance & presumption in an Individual to offer his opinion in Opposition to the Will of the Executive. In the present, I conceive those barriers are removed between the Goverment & the people, and that justice finds an Advocate with those who have the power to distribute it.
Isaac Cox Barnet has filled the Office of Consul at Brest by Commission from Genl Washington, and was ordered to remove to Bordeaux with the promise of your predecessor of having the appointment if his conduct should continue to merit it. Many Americans now learn with regret that another Person is named for this place. In being the friend of Mr Barnet, I am the friend of his Virtues, I am also the intimate friend of Wm Lee named to succeed him.
Permit me Sir to offer to your candid consideration a comparason of their respective merits, & however advantage it may prove to Mr Barnet, yet he does not build his pretentions upon depreciating Mr Lee.
Mr Barnet having possessed the confidence of our Goverment in a public Station, that confidence cannot be removed without doing him an injury, an injury still greater, as his services merit a recompence which the President alone can bestow, and which being deprived of, he consequently looses the general confidence in this Country which was attached to it. By devoting five years of his time to his Country, he has now no other dependance to Support a large family. If it is to be imputed a Crime to Mr Barnet to have acquired by his upright & faithfull Conduct, the approbation of the former administration, if it is a misfortune for him to have been nominated Consul for Bordeaux by Mr Adams why is Mr Lee exempt, and how can he have Supported pretentions to a new appointment, to Supplant a Native Citizen when he had already been named to Marseilles. If Men in soliciting public appointments can descend to vilify & depreciate the merits of their Competitors, where is the Virtue & the talents that may not be unjustly tarnished, especially at 3000 Miles distance from the residence of their Judges; Is Mr Barnet accused of any One Act derogatory of his public Character fidelity or patriotism, let the truth be investigated and let the President whose discernment & justice elevate his respectable Character, decide upon the validity.
I venerate Mr Jefferson, I glory in his being chosen to precide over the rights & interests of our Country. I admire his talents and I render homage to his virtues, I am sensible that he cannot know the personal qualifications & merits of every Individual whom he appoints, he must sometimes refer to the opinions of others, and partialities, prejudices, family attachments & various causes influence those Opinions. If active Zeal, integrity firm principles & good judgement are necessary in the execution of Duty & the routine of Office in which experience has rendered him perfect, I beleive no Man can offer a fairer Claim than Mr Barnet; I am at a loss then to know what censure can attach to his Conduct to forfeit the Confidence of the President. Certainly Mr Barnet’s friends may be permitted to produce evidence of his rectitude & ask an investigation before he is condemned to a dismissal which entrains with it his ruin; he has not enriched himself at the expence of his Countrymen, on the contrary his Office has not afforded him the means of Subsistance.
A few words may Suffice for Mr Lee; he was born in nova scotia where his father’s family now reside, he entered young into Commercial Speculation at Boston & failed, he came to france with me in 1796, his attachments his political principles & his friends were then decidedly opposed to our Republican System, he was a firm advocate for the british Treaty, he found means in france to ingratiate himself with Mr Munroe our then worthy Minister, with Mr Barlow & other respectable Men, from whom he first learned a true distinction of civil & political rights, he aspired to public Notice & fixed his ambitious views upon a Consular Appointment. His superficial appearance gave him a Credit which his understanding was unequal to Support, & he finally returned to Boston in 1798. little better than he set out. He pursued his favorite object through aristocratic friends & obtained a nomination from Mr. Adams, with which his small pretentions ought to have been satisfied, but his vanity still led him a Step farther, & Bordeaux being more famous could flatter him still more; without having the delicacy to respect Mr Barnet’s prior right, and when every Republican in Boston had abandoned him for his inconsequence & inconsistency, his presumption found a resource in applying to Mr Munroe, who probably forgetting for a moment that he had known and formerly recommended Mr Barnet, permitted his benevolent disposition to get the better of his good judgement; and as Lee has no secrets, he has said that Mr Munroe’s friendship had introduced him to the President’s notice; I should rejoice at Mr Lee’s success, if it was not injurious to a more worthy Man; I sincerely hope Sir, that the President will reconsider the choice he has made, that he will be convinced of Mr Barnet’s Superior merit & just pretentions to the confidence of his Country. Mr Lee’s appointment ought not to be confirmed even if he stood on as fair ground as Mr. Barnet, it would be discouraging meritorious Officers and it would place the protection of the Commercial interests in the hands of a Man incapable of performing the Duty and of Supporting the dignity of the trust.
As I have not the honour of being known to you, I will confess that I am not ambitious to appear more than what I am, a humble Citizen, not conspicuous for Riches, but I hope Sufficiently known for my political principles as a decided Republican, and in my private Character as an honest Man. A wish to preserve a deserving Man from unmerited disgrace has prompted me to intrude myself before the respectable Authorities of my Country; if the liberty I have taken exposes me to your Censure, I submit to it & can seek my consolation in the purity of my motives.
I beg leave to offer you my highest respect and to assure You that I am with great consideration Sir Your truely devoted & Obedient Servant
Benjamin Homans
 

   RC (DLC); draft (DLC: Homans Papers). RC varies significantly from draft.


   Republican William Eustis was the representative from the First Middle and Third Massachusetts districts from 4 Mar. 1801 to 3 Mar. 1805. He later served as secretary of war during JM’s first administration, 1809–13 (Stanley B. Parsons, William W. Beach, and Dan Hermann, United States Congressional Districts, 1788–1841 [Westport, Conn., 1978], pp. 78, 96).


   Benjamin Homans (1765–1823) described himself to Jefferson as a Boston native who had lived in Bordeaux “since the Sedition Law deprived me of the liberty of Speech at home.” JM named him consul at Tunis 1 July 1812, and in early 1813 Secretary William Jones appointed him chief clerk of the Navy Department (Homans to Jefferson, 10 Aug. 1801 [DNA: RG 59, LAR, 1801–9; docketed by Jefferson as received 20 Oct.]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:281, 288; Charles Oscar Paullin, Paullin’s History of Naval Administration, 1775–1911 [Annapolis, 1968], p. 139).

